Case 1:20-cv-01419-APM Document 175 Filed 12/14/20 Page 1 of1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 20-5332 September Term, 2020
1:20-cv-01419-APM
Filed On: December 14, 2020

Domingo Arreguin Gomez, a Lawful Permanent
Resident of the U.S., et al.,

Appellees
V.
Donald J. Trump, in his official capacity as
President of the United States of America, et

al.,

Appellants

ORDER

Upon consideration of the stipulation of voluntary dismissal pursuant to Federal Rule
of Appellate Procedure 42(b), it is

ORDERED that the Clerk note on the docket that this case is dismissed.
No mandate will issue.

FOR THE COURT:
Mark J. Langer, Clerk

BY: /s/
Tatiana Magruder
Deputy Clerk
